Case 1:18-cv-00812-PLM-PJG ECF No. 90, PageID.1163 Filed 01/28/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ADE BROWN, #884273,                        )
          Petitioner,                      )
                                           )       No. 1:18-cv-812
-V-                                        )
                                           )       HONORABLE PAUL L. MALONEY
SABRINA DAVIS, et al.,                     )
           Respondents.                    )
                                           )
                                          ORDER

       This is a civil rights action brought by state prisoner Ade Brown under 42 U.S.C.

§ 1983. The matter is now before the Court on Brown’s objection to a Report and

Recommendation (“R&R”) issued by Magistrate Judge Philip J. Green (R&R ECF No. 86;

Objection ECF No. 87). For the reasons to be stated, the Court will overrule the objection,

modify the R&R, and adopt it as the opinion of the Court.

                                      Legal Framework

       With respect to a dispositive issue, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding that the

district court need not provide de novo review where the objections are frivolous, conclusive,
Case 1:18-cv-00812-PLM-PJG ECF No. 90, PageID.1164 Filed 01/28/21 Page 2 of 4




or too general because the burden is on the parties to “pinpoint those portions of the

magistrate’s report that the district court must specifically consider”). Failure to file an

objection results in a waiver of the issue and the issue cannot be appealed. United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155

(1985) (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

modify, in whole or in part, the findings and recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                           Analysis

        Brown brings five objections, which the Court will address in the order presented.

First, he objects to the R&R’s treatment of his Eighth Amendment claim. The R&R rejected

this claim because Brown did not present any evidence that Defendants were subjectively

aware of the conditions he was experiencing. In his objection, Brown reiterates his argument

that Defendants had to have been aware of the conditions for two reasons. First, because an

inmate at the same prison brought a factually similar case in 2009. Wappler v. Huss, No.

1:08-cv-629, 2009 WL 3055202 (W.D. Mich. Sept. 18, 2009). The Court finds that prison

conditions nine years ago are not proof that Defendants knew of the specific conditions that

Brown raises. Second, Brown asserts that he filed over 60 grievances raising these issues,

satisfying the subjective component of the analysis. However, Brown does not successfully

challenge the R&R’s conclusion that he failed to satisfy the objective component, so the

outcome of the subjective component is of no consequence: Brown’s Eighth Amendment

claim fails. This objection will be overruled.



                                                 2
Case 1:18-cv-00812-PLM-PJG ECF No. 90, PageID.1165 Filed 01/28/21 Page 3 of 4




       Next, Brown argues that the R&R failed to address his First Amendment retaliation

claim. The Court agrees and will consider the following analysis part of the Court’s opinion.

A First Amendment retaliation claim has three elements: that (1) Brown engaged in protected

conduct; (2) an adverse action was taken against him that would deter a person of ordinary

firmness from continuing to engage in that conduct; and (3) there is a causal connection

between elements one and two. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

1999). Here, Brown has admitted that there is not a casual connection between the alleged

protected conduct (talking) and the adverse action (the noisy fans): in his motion for

summary judgment, Brown states that “defendant’s [sic] weren’t the one’s [sic] who directly

turned on the fans after I or other inmates started talking with each other[.]” (ECF No. 77 at

PageID.694.) Therefore, there is no casual connection (at least against these Defendants)

between the first two elements, and in turn, the third element of his retaliation claim is not

met. Therefore, Defendants are entitled to summary judgment on this claim. This objection

will be overruled.

       Brown’s third objection takes issue with the R&R disposing of his Equal Protection

claims. However, here, Brown does not provide any evidence that he was treated differently

than any similarly situated prisoners; he simply reiterates his claims that the fans were used

for retaliation and that the temperature was intolerable. This objection will be overruled.

       Fourth, Brown uses his first three objections to argue that an appeal would not be

frivolous and would be taken in good faith. Having overruled the first three objections, the

Court agrees with the R&R’s conclusion that an appeal of this matter would be frivolous and

would not be in good faith. This objection will be overruled.

                                              3
Case 1:18-cv-00812-PLM-PJG ECF No. 90, PageID.1166 Filed 01/28/21 Page 4 of 4




       Fifth and finally, Brown generally objects to the R&R’s conclusion. Such a vague

objection need not be reviewed. Mira, 806 F.2d at 637. This objection will also be overruled.

                                        Conclusion

       As amended to include the First Amendment retaliation claim, the Court finds no

error in the R&R. Accordingly, all objections will be overruled and the modified R&R will

be adopted as the opinion of the Court. Accordingly,

       IT IS ORDERED that the November 12, 2020 R&R (ECF No. 86) is AMENDED

and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objection (ECF No. 87) is

OVERRULED.

       IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF

No. 75) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion for summary judgment (ECF

No. 77) is DENIED.

       Judgment to follow.

       IT IS SO ORDERED.

Date: January 28, 2021                                   /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                             4
